DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 2, 4, drawn to a buffer layer and/or substrate.
	Group II, claim(s) 3, drawn to the second waveguide has a second longitudinal portion longitudinally adjacent to the end of the first waveguide.
	Group III, claim(s) 5-6, drawn to second core tapers.
	Group IV, claim(s) 7-13, drawn to wherein the terminal portion of the second core has an effective index of refraction which decreases monotonically from the end of the first waveguide toward the end of the second core and/or core segmented longitudinally.
	Group V, claim(s) 14-15, drawn to second waveguide is made from a silicon nitride compound and/or the second waveguide is made from silicon oxy-nitride.
	Group VI, claim(s) 16-17, drawn to bend radius.
	Group VII, claim(s) 18-20, drawn to fiber and/or active optical device.



Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of an first optical waveguide having a first core of a first core material sheathed by a first cladding and having a longitudinally terminal portion terminating at an end of the first waveguide; a second optical waveguide having a second core of a second core material, the second optical waveguide having a longitudinally terminal portion of second core and terminating at an end of the second core, wherein the longitudinally terminal portion of second core is disposed under the longitudinally terminal portion of the first core and sheathed by the first core, the index of the waveguide mode of the second core being higher than index of the waveguide mode of the first core and the first core having an index of the waveguide mode, at least in the terminal portion of the first waveguide, which is higher than that of the first cladding, and wherein the second core is structured under the longitudinally terminal portion of the first core so that light traveling in the second core and directed toward the end of the second core is guided along the second core and coupled into the first core, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shen et al. (CN 107765364; “Shen”; already of record, however, a combined translation is provided herewith).  Shen discloses (see description, ¶s [0002]-[0048] and figure 1): an optical coupling device, comprising: an first optical waveguide 102 having a first core of a first core material sheathed by a first cladding (see description, ¶ [0027]) and having a longitudinally terminal portion terminating at an end of the first waveguide; a second optical waveguide 101 having a second core of a second core material, the second optical waveguide having a longitudinally .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874